685 N.W.2d 667 (2004)
MILLER
v.
KEZLARIAN.
No. 126499.
Supreme Court of Michigan.
August 31, 2004.
No. 126499. COA No. 249641. On order of the Court, the application for leave to appeal the May 28, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the Court of Appeals order. Further proceedings in the Oakland Circuit Court are STAYED pending completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.